Fourth Court of Appeals
                                San Antonio, Texas
                                     October 15, 2018

                                   No. 04-18-00402-CV

                  IN THE ESTATE OF MARIA L. RAYNES, Deceased,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2013PC0369
                       The Honorable Tom Rickhoff, Judge Presiding


                                     ORDER

    The Appellant and Cross-Appellant’s Motion to Extend Time to File Brief is hereby
GRANTED. Time is extended to November 12, 2018.



                                                _________________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court